Citation Nr: 1340610	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss of the right ear.

2. Entitlement to an initial compensable rating for hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran service connection for bilateral tinnitus with an evaluation of 10 percent, hearing loss of the left ear with an evaluation of 0 percent, and denied service connection for hearing loss of the right ear.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss disability did not manifest in service, did not manifest itself to a degree of 10 percent or more within one year from the date of separation from service, and is not otherwise etiologically related to service, including as due to noise exposure.  

2. Throughout the appeal, the Veteran's left ear has been manifested, at worst, by Level VI hearing loss.


CONCLUSIONS OF LAW

1. Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for an initial compensable disability rating for the left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran in February 2011.  The letter was sent prior to the initial adjudication of the claim, which was in June 2011.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to establish service connection for hearing loss; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Furthermore, the February 2011 letter from the RO advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

In short, the Veteran has received all required notice in this case, such that there is no error in the content or timing of the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STR), VA outpatient treatment records, and relevant VA examinations and opinions.  

A VA audiological examination was conducted in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant of the arguments raised by the Veteran's representative regarding the adequacy of the VA examination.  The Board, however, finds that the VA examination conducted in this case is adequate because it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the nexus opinion offered.  Also, in Martinak v. Nicholson, the U.S. Court of Veterans Appeals (Court) held that with regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the May 2011 VA examiner stated in the examination report that the Veteran had "[d]ifficulty hearing in the presence of background noise."  In light of the fact that the examiner pointed out the functional effect of the Veteran's hearing loss, Martinak is satisfied.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Lastly, in a March 2012 statement, the Veteran reported that he had been diagnosed with a severe case of emphysema and chronic obstructive pulmonary disease and requested consideration for nonservice-connected pension benefits.  The Veteran  indicated that he was waiting on the disposition of a claim he filed with the Social Security Administration (SSA).  It appears the Veteran filed for disability benefits with the SSA in connection with his nonservice-connected respiratory disorders.  In light of the foregoing circumstances, the Board does not find it necessary to attempt to procure records pertaining to any claim for disability benefits filed by the Veteran from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010). 

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II. Service Connection for Right Ear Hearing Loss 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013).  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

In this case, the Veteran contends that he experiences right ear hearing loss due to in-service noise exposure.  The Veteran is currently service-connected for left ear hearing loss and bilateral tinnitus based upon acoustic trauma associated with his military service.  The Veteran's STRs show that his right ear hearing was normal for VA purposes, both at the time of his induction and separation.  No complaints related to the Veteran's hearing or ears were recorded in his STRs which are of record.  The Veteran's separation examination of June 1971 shows no hearing loss in the right ear under the standards adopted by the Court in Hensley.  The Veteran's separation examination also lists the general status of the Veteran's ears as "normal."  The Veteran's DD-214 documents his military occupational specialty (MOS) as Rifleman. 

In May 2011, the Veteran underwent a VA audiological examination.  The May 2011 examination shows the following puretone threshold values, in decibels (dB), for the Veteran's right ear: 

HERTZ

1000
2000
3000
4000
RIGHT
35
65
65
65

The average puretone threshold value was 57.5 dB.  Moreover, the speech recognition score for the right ear was recorded as 84 percent.  In the audiological evaluation report, the VA examiner noted that the Veteran's claims file was available and reviewed.  Upon review of the claims file, to include hearing within normal limits at entrance into and discharge from military service, the DD-214 document showing the Veteran's MOS as Rifleman, the Veteran's military noise exposure to naval gunfire, rocket launchers, small arms fire, and grenades, and reported history of occupational noise exposure as a meat cutter with saws, without the use of hearing protection, the examiner opined that it was "less likely than not that [the Veteran's] military noise exposure caused the hearing loss in his right ear."  As rationale for the opinion, the examiner stated that the Veteran's hearing "was documented as normal at discharge.  In addition, there was no significant change in hearing thresholds when comparing his enlistment and discharge audiograms.  Therefore, his hearing loss for that ear began after he was discharged from the service."  The examiner added that based on research, "noise induced hearing loss is immediate and is not delayed in onset (IOM 2005 report)."   

In its analysis, the Board has considered the totality of the evidence of record and finds that the preponderance of the competent and probative evidence weighs against a grant for the claim of service connection for hearing loss of the right ear because, although the first and the second Shedden elements were established, the third element has not been met.

The first element of service connection, which is the existence of a present disability, is established because the May 2011 VA examiner noted that the Veteran was suffering from normal to moderately severe sensorineural hearing loss in his right ear.  The second element of service connection, which is the in-service incurrence or aggravation of a disease or injury, is also met.  As previously noted, the Veteran's DD-214 lists his MOS as Rifleman.  Moreover, the May 2011 VA examiner noted that the Veteran was exposed to noise during service as a result of "naval gunfire, rocket launchers, small arms fire, and grenades" while the Veteran did not use any ear protection.  As a result, the second Shedden element is established because the claimed exposure is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to the third element, however, the record simply does not persuasively establish that there exists a nexus between any such current disability and service.  Therefore, the third element of service connection is not established. 

The Board notes that the evidence does not contain any competent and credible medical opinions that the Veteran's right ear hearing loss is etiologically related to the in-service noise exposure or to any other injury incurred during active duty service.  Specifically, the May 2011 VA examiner opined that the Veteran's right ear hearing loss is not related to his military service.  The VA examiner is found to have been fully informed by the Veteran's claims file and STRs, and cited relevant medical findings in the opinion.  The examiner additionally provided rationale for the stated opinion, noting that the Veteran's STRs were negative for hearing loss in the right ear for VA purposes and that noise induced hearing loss was immediate.  Moreover, although the Veteran argues that his "STRs did not contain calibration dates of the mechanism for testing and utilized an outdated ANSI standard," nothing in the record suggests that the Veteran's audiological examinations during service do not accurately portray whether the Veteran sustained a significant shift in hearing thresholds during service.  Significantly, there is no competent, contrary medical opinion of record, i.e., one that, in fact, supports the claim.
  
Furthermore, as for any attempt by the Veteran to assert that there exists a medical relationship between his current hearing loss disability in the right ear and his service, such assertions provide no basis for allowance of the claim.  Lacking appropriate medical training and expertise, the Veteran is simply not competent to provide a medical opinion in the question of etiology upon which the claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's right ear hearing loss is etiologically related to in-service noise exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Additionally, the Board notes that the Veteran's STRs are negative for a diagnosis of any chronic hearing loss of the right ear.  As previously mentioned, both the audiology examination results and the general physical examination of the Veteran's ears were normal at separation.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2013).  In essence, an organic disease of the nervous system was not noted, identified or manifest by characteristic manifestations of the disease process during service.  In addition, the Veteran started having hearing problems around 2001, years after he left service.  See VA outpatient treatment record dated in August 2006.  As such, there is no evidence that the Veteran complained of hearing loss in his right ear in the aftermath of his service.  Therefore, section 3.303(b) is not applicable.  

For all of the foregoing reasons, the Board finds that the claim for service-connection for hearing loss in the right ear must be denied.  In reaching the conclusion to deny Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III. Initial Compensable Disability Rating For Left Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate Diagnostic Codes (DC) identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the June 2011 rating decision that granted him service connection for his left ear hearing loss.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a noncompensable (zero percent) evaluation for his left ear hearing loss, under DC 6100.  38 C.F.R. §§ 4.85, 4.86. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state- licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., the objectively quantified severity of his unilateral hearing loss at specific frequencies) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, his contentions alone regarding the perceived severity of his left ear hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2013).  The Board notes in this regard that the determination of the level of hearing loss for rating purposes is through audiometric testing using instrumentation that a layperson cannot approximate through his or her sensory perception.

As previously noted, in May 2011, the Veteran underwent a VA audiological examination.  The examination revealed the following puretone thresholds for the left ear, in dB: 

HERTZ

1000
2000
3000
4000
LEFT
65
70
70
75

The average puretone threshold value for the left ear was noted as 70 dB.      

Moreover, the speech recognition score for the left ear was 80 percent.  The mechanical application of the above results compels a numeric designation of IV in the left ear.  Because the puretone thresholds for the left ear are more than 55 dB at 1000, 2000, 3000, and 4000 Hz, however, the use of Table VIa under 38 C.F.R. § 4.86(a) is warranted.  Under Table VIa, the Veteran's puretone threshold average of 70 dB in his left ear corresponds to Roman Numeral VI.  As a result, per 38 C.F.R. § 4.86(a), the Roman Numeral of VI from Table VIa will be used because it is the higher numeral compared to the Roman Numeral IV of Table VI.  Since the Veteran is only service-connected for one ear, the non-service-connected ear, which is the right ear, is assigned a numeral designation of Level I hearing impairment for rating purposes.  See 38 C.F.R. §§ 4.85(f).  Under Table VII (38 C.F.R. § 4.85), the designation of Level I in the right ear and Level VI in the left ear requires the assignment of a zero percent evaluation under DC 6100. 

As such, based on the evidence of record, the Board finds that there is no basis for an evaluation under 38 C.F.R. §§ 4.85, 4.86, DC 6100, in excess of the currently assigned 0 percent rating. 

With regard to the VA examination of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As previously mentioned, in Martinak, the Court held that with regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.   

In this regard, the May 2011 VA examiner noted that the Veteran had difficulty hearing in the presence of background noise.  The Board finds that this adequately describes the functional effects of the Veteran's disability as it demonstrates that the VA examiner elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extraschedular rating is warranted.
  
Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b)(1) (2013).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
  
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Court in Martinak noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  As previously noted, the VA examination is adequate under Martinak because it noted the functional effects of the Veteran's hearing loss.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not complained of any exceptional or unusual features of his hearing disability.  His hearing impairment is not shown to have impacted him in any exceptional or unusual way.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  As a result, further inquiry into extraschedular consideration is moot.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.       

In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Veteran has not contended that his left ear hearing loss alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 0 percent for the Veteran's left ear hearing loss under 38 C.F.R. §§ 4.85, 4.86.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  For these reasons, an increased rating is not warranted.

      (CONTINUED ON NEXT PAGE)











ORDER

Entitlement to service connection for hearing loss of the right ear is denied.

Entitlement to an initial compensable disability rating for the left ear hearing loss is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


